So ea HN DO URN PF BY Ye

DO wv NH NH KH NH ND NHN NO SR KH FR KF SF FP RFP FF KF eS
oN OKO Om UR OwUuwDDlUlUlUmrPErlLlUOlUlUmUCUCCOClClUCOMWUNSlUNDNOC OLR Oa ee DG Sl Cl

 

——— FILED ———— RECEIVED
——— ENTERED ————- SERVED ON
COUNSEL/PARTIES OF RECORD

 

AUG 16 2019

 

 

 

GLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:17-CR-114-APG-DJA
Plaintiff, Amended Final Order of Forfeiture
Vv.
DAVID ALAN COHEN,

Defendant.

 

 

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §
2253(a)(1) and 2253(a)(3), based upon the jury verdict finding David Alan Cohen guilty of
the criminal offenses, forfeiting specific property set forth in the Bill of Particulars and the
Forfeiture Allegation of the Superseding Criminal Indictment and shown by the United
States to have the requisite nexus to the offense to which David Alan Cohen was found
guilty. Superseding Criminal Indictment, ECF No. 228; Bill of Particulars, ECF No. 295;
Jury Verdict, ECF No. 335; Preliminary Order of Forfeiture, ECF No. 338; Minutes of Jury
Trial, ECF No. 340.

This Court finds that the United States may amend this order at any time to add
subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States published the notice of forfeiture in accordance
with the law via the official government internet forfeiture site, www.forfeiture.gov,
consecutively from December 11, 2018, through January 9, 2019, notifying all potential
///

 
oo SF NO UT Ee WOW HY FR

dD bO bw DH NH NY YN NY NH KH FR KB SB KF KF FEF FS eS
ao nN TO ON BR Ww NY SF OO OOS DNL Ol eeULULDN llr CO

 

 

third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF
No. 341.

This Court finds the United States notified known third parties by personal service or
by FedEx and by first class regular mail of their right to petition the Court. Notice of Filing
Service of Process — Personal Service, ECF No. 344; Notice of Filing Service of Process —
Mailing, ECF No. 345.

On December 26, 2018, the United States Marshals Service personally served Judith
Cohen with copies of the Preliminary Order of Forfeiture and the Notice. Notice of Filing
Service of Process — Personal Service, ECF No. 344, p. 2 and 344-1, p. 3-5 and 10-13.

On December 26, 2018, the United States Marshals Service personally served Maria
Cohen with copies of the Preliminary Order of Forfeiture and the Notice. Notice of Filing
Service of Process — Personal Service, ECF No. 344, p. 3 and 344-1, p. 3-5 and 10-13.

On December 26, 2018, the United States Marshals Service personally served Sergio
Velazco with copies of the Preliminary Order of Forfeiture and the Notice. Notice of Filing
Service of Process — Personal Service, ECF No. 344, p. 4 and 344-1, p. 3-5 and 10-13.

On December 26, 2018, January 29, 2019, and January 31, 2019, the United States
Marshals Service attempted to personally serve Stephanie Sanchez with copies of the
Preliminary Order of Forfeiture and the Notice. Notice of Filing Service of Process —
Personal Service, ECF No. 344, p. 5 and 6 and 344-1, p. 3-5 and 10-13.

On February 11, 2019, the Federal Bureau of Investigation personally served
Stephanie Sanchez through her mother, Maria Cohen, with copies of the Preliminary Order
of Forfeiture and the Notice. Notice of Filing Service of Process — Personal Service, ECF
No. 344, p. 7 and 344-1, p. 6-13.

On or about February 7, 2019, the United States Attorney’s Office served Stephanie
Sanchez with copies of the Preliminary Order of Forfeiture and the Notice by FedEx and by
regular mail. Notice of Filing Service of Process — Mailing, ECF No. 345.

This Court finds no petition was filed herein by. or on behalf of any person or entity

and the time for filing such petitions and claims has expired.
2

 
Oo ON DO NH FPF W NH KF

bD dh HO NH NY WH DY NH HNO Ke BSB RB Pe Ke KF KF FF KF
co oN DN wm UR 1 OLULGDlUlUlUmUreRlLlUODUCUCOCOCUlCDWDOOULNSNCOC NN ee Oa DN ll

 

 

This Court finds no petitions are pending with regard to the property named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed. R. Crim. P. 32.2(b)(4)(A) and.(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1)
and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

a) Hewlett-Packard desktop computer, Model No. a4327c, Serial No.
3CR0020J9V including its drive;
b) Samsung Galaxy S III, Model No. SCH-1535, IMEI No. 990003347870301,
SIM Card No. 8914800000585617765; and -
c) Seven unmarked CDs and DVDs currently identified as LVMPD’s Event No.
160809—1804, Package No. 2, Item No. 2, Marked Nos. 1-7
(all of which constitutes property).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

DATED 4-557 /¢ , 2019.

Co

HONORABLE ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
